BLATCHFORD, District Judge.
The commission issued by the district court for the southern district of Ohio, not being accompanied by any written interrogatories, and not furnishing any information as to what the en-quiry is, to which the examination of the witnesses named in it is to be directed, so that I can determine whether the questions which the witnesses have refused to answer, are or . are not pertinent to such enquiry; it is impossible for me to hold that the witnesses have refused to answer any pertinent or proper •question. The application for the attachment is, therefore, refused.